Citation Nr: 1205905	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ear disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran had active service from January 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

In November 2009, the Veteran was afforded a RO hearing before a Decision Review Officer (DRO).  Thereafter, in August 2011, he testified at a Travel Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  Following that hearing, the Veteran submitted additional evidence to the Board, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (c) (2011).


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that a left ear disorder was incurred in or aggravated by the Veteran's alleged exposure to a depressurized aircraft cabin and jet engine noise, or by any other aspect of his military service.

2.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's low back disorder was incurred in or aggravated by the trauma he incurred during in-service parachute landings. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §1131 (West 2002 & 2011); 38 C.F.R § 3.303 (2011).

Service connection for certain disorders, including sensorineural hearing loss, tinnitus, and arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of a continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a final procedural matter before turning to the merits of the Veteran's claims, the Board notes that, for injuries alleged to have occurred in combat, VA law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  Id.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  Id.  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be attributed.  Collette, supra.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Significantly, in this case the Veteran does not contend, and the evidence does not otherwise suggest, that he ever served in theater of combat.  Hence, the Board finds that the evidentiary presumption governing injuries incurred on the battlefield is not applicable to his claims.  38 U.S.C.A. § 1154(b).

Left Ear Disorder

The Veteran, in written statements and testimony before the Board and RO, contends that he sustained permanent left ear damage during his period of active duty.  Specifically, he claims that, while traveling aboard a military aircraft to a war game scenario, he experienced a sudden drop in cabin pressure that caused excruciating pain in his left ear.  The Veteran concedes that his condition swiftly improved after the cabin pressure problem was resolved.  Nevertheless, he maintains that, in the wake of that in-service injury, he developed recurrent bouts of left ear pain and related symptoms.  He also claims to have incurred additional left ear hearing problems through in-service exposure to jet engine noise.  

While a lay person, the Veteran is competent to testify as to an in-service event or injury that is within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board has reason to question his account of in-service left ear trauma as it not corroborated by any other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Veteran's service treatment records make no mention of any trauma arising from a depressurized aircraft cabin or exposure to jet engine noise.  Nor do those records contain any other complaints or clinical findings of left ear disorders.  Moreover, the report of the Veteran's December 1986 examination, conducted shortly before his separation from service, is devoid of any evidence of left ear problems.  Significantly, that report shows that the Veteran underwent an audiological evaluation in which his hearing levels were found to be normal, bilaterally.  Thus, in the absence of any other evidence of left ear abnormalities dating from the Veteran's period of active duty, the Board finds that chronicity in service in not established with respect to his service connection claim.  As such, a showing of continuity of symptomatology after discharge is required to support that claim.  38 C.F.R. § 3.303 (b) (2011).

In this regard, the Veteran now maintains that, shortly after leaving the Army, he suffered another bout of left ear pain after diving into a swimming pool.  He further maintains that, since that time, he has experienced recurrent pain and ringing in his left ear.  Notwithstanding those allegedly long-standing symptoms, the Veteran acknowledges foregoing treatment for many years.  He also concedes that, while he recently underwent an aural examination by an otolaryngologist, she did not find any evidence of disabling hearing loss.  

Parenthetically, the Board notes that hearing loss will only be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Board observes that an examination for hearing loss must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011).  

In this case, the Veteran has effectively admitted that he does not meet the requirements for left ear hearing loss under 38 C.F.R. § 3.385 and 38 C.F.R. § 4.85.  Moreover, there is no other evidence of record that suggests he has a clinically diagnosed left ear disorder.  Indeed, the Veteran has not submitted any medical evidence of such a disorder.  Nor has he provided any information that would enable VA to obtain that evidence on his behalf.  Consequently, the Board finds that any additional information that may have been elicited in support of his left ear claim has not been obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential to his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Notwithstanding the lack of clinical evidence of hearing loss or other left ear disorders, the Board notes that certain conditions, including tinnitus, are capable of lay diagnosis.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno, supra.  As such, the Veteran's own testimony - specifically, his assertions of persistent left ear ringing - may be considered sufficient to show that a current disability exists.  Such a finding, as noted above, is a threshold requirement for establishing service connection.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

However, even if the Board were to accept the Veteran's lay assertions as proof of a current left ear disorder, it would still be unable to grant service connection absent competent evidence that a nexus existed between that disorder and his active service.  No such evidence has been presented in the instant case.  Indeed, no VA or private medical provider has related the Veteran's alleged left ear disorder to his period of active duty.  Nor has the record otherwise shown that the symptoms underlying that alleged condition were incurred in or aggravated by any aspect of his military service.  

As the overall evidence does not suggest a nexus between an in-service disease or injury and any current left ear disorder, the Board finds that a VA examination is not required with respect to the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  Moreover, in the absence of any showing of hearing loss, tinnitus, or other organic diseases of nervous system within a year of the Veteran's discharge, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).

In reaching these determinations, the Board wishes to emphasize that it remains sympathetic to the Veteran's contentions and does not question the sincerity of his belief that he suffers from a left ear disorder that arose in service.  However, there is nothing in the claims file to indicate that the Veteran possesses the training or expertise necessary to offer evidence on matters such as the etiology of that alleged disability.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, his lay assertions of causation, standing alone, are insufficient to grant his claim.  Moreover, while cognizant of the Veteran's complaints of chronic left ear symptoms, which are capable of lay observation, the Board finds the credibility of those assertions to be strained in light of their inconsistency with the rest of the record.  Caluza, 7 Vet. App. at 511-12.  Indeed, as noted above, the claims file is devoid of any complaints or clinical findings of left ear problems in service or for many years thereafter.  The Board considers that lack of evidence, in the years during and immediately following the Veteran's service, to be more probative than his current account of ongoing symptoms, which was rendered in connection with his claim for VA benefits.  38 C.F.R. § 3.303(b); Rucker v. Brown, 10 Vet. App. 67 (1997).  Accordingly, the Board finds that the preponderance of the evidence does not establish a continuity of left ear symptomatology.  This further weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

In light of the foregoing, the Board finds that the weight of the competent and credible evidence does not show that any currently diagnosed left ear disorder developed in service or is otherwise related to the Veteran's period of active duty.  As previously observed, the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against Veteran's left ear disorder claim.  Accordingly, that claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53 (1990).

Low Back Disorder

In addition to seeking service connection for a left ear disorder, the Veteran contends that VA compensation is warranted for his low back pain and related symptoms.  He asserts that those symptoms all had their onset in service, when he repeatedly strained his lower back while performing parachute jumps.  Moreover, the Veteran alleges that those jumps were especially traumatic in light of his relatively large frame, which caused him to land with greater force than his fellow paratroopers.

The Veteran's report of a parachuting injury is not substantiated by his service treatment records.  Nevertheless, the Board observes that, under current VA law, lay evidence alone may be sufficient to establish that such an injury occurred in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that the Board must consider the competency, credibility, and probative value of lay assertions regarding in-service events).  

In this case, the Board has reason to find the Veteran competent as he has provided an account of an in-service event that is within the realm of his personal experience.  Layno, 6 Vet. App. at 469-70.  Moreover, the Board considers that account to be credible as it is both internally consistent and consistent with the other evidence of record.  Caluza, 7 Vet. App. at 511-12.  Indeed, while the Veteran's service treatment records are negative for any evidence of parachuting injury, his service personnel records confirm that he received the parachutist badge.  As such, the Board finds that the Veteran's account of an injury incurred while parachute jumping is consistent with the circumstances of his active service.  Id.  

Moreover, the Board observes that the Veteran has effectively explained why the above in-service injury did not result in contemporaneous clinical treatment.  Specifically, he has testified that, at the time of that injury, he was dissuaded from reporting to sick call as doing so would have led to "his being taken off jump status."  Instead, the Veteran was apparently encouraged to rely on the informal care offered by field medics, who administered painkillers for his low back symptoms but did not keep clinical records.  

In addition to explaining his reasons for declining in-service treatment, the Veteran has sought to account for the lack of pertinent clinical evidence in the years following service.  In this regard, he has indicated that, despite experiencing low back pain immediately after discharge, he was financially unable to consult a physician.  Additionally, the Veteran has stated that, while he did scrape together enough money to visit a private chiropractor in the late 1980s, the latter's treatment records have since been destroyed.  

In light of the Veteran's statements, the Board finds that additional efforts to obtain his private chiropractor's records would be futile.  See 38 U.S.C.A § 5103A (b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (noting that the duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant adequately identifies those records and authorizes VA to obtain them).  Moreover, even if those records still existed, the Board would consider it unnecessary to remand for additional development in this case.  Indeed, such development would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because, for the reasons that follow, the evidence already of record is sufficient to grant his low back claim.

The pertinent post-service evidence consists of Internet-based medical literature, addressing the hazards of airborne training, and copies of private medical records, documenting current treatment for low back problems and diagnoses of lumbar spondylosis and degenerative disc disease.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

Significantly, the Veteran's current low back symptoms have been expressly attributed to his military service by his long-time private orthopedic surgeon.  Indeed, in a November 2007 statement, that private physician noted that the Veteran's lower back pain had its onset "20 years ago ... when he was a paratrooper jump[ing] repeatedly out of planes."  In that statement, the private physician also addressed the Veteran's immediate post-service history of chiropractic treatment and his subsequent clinical diagnoses.  

In addition to the above physician's statement, the record contains a December 2009 opinion from another private orthopedist, indicating that the Veteran's current back problems are at least as likely as not related to his Army service.  Specifically, that second orthopedist's opinion attributes the Veteran's lumbar spondylosis to trauma arising from his repeated in-service jumps out of airplanes.  While that opinion is not supported by a detailed rationale, it is expressly predicated on a review of the Veteran's service and post-service records.

Setting up a contrast to the aforementioned private opinions is a report of a December 2009 VA spine examination, which yielded clinical findings of mild degenerative disc disease of the lumbar spine.  Significantly, the examining VA clinician found no evidence of an etiological link between that current low back disorder and the Veteran's active service.  Instead, that VA examiner concluded that the Veteran's current disability had likely arisen after service.  As a rationale for that finding, the examiner referred to the lack of in-service clinical treatment for low back problems.  He also noted that the Veteran had not served in an infantry or airborne division.  Nevertheless, the examiner conceded that the Veteran had undergone airborne training, which had "place[d] strain and force on [his lower] back."  However, the examiner did not elaborate on the significance of that particular in-service finding.  Nor did that examiner indicate that his negative nexus opinion was based on a review of the countervailing findings of the private orthopedic physicians.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

After careful deliberation, the Board finds that the positive nexus opinions offered by the November 2007 and December 2009 private physicians are more probative and persuasive than the opposing report rendered by the VA examiner.  In arriving at this conclusion, the Board acknowledges that neither of the private physicians appears to have reviewed the Veteran's claims file in full.  Nevertheless, the Board observes that claims file review is not a requirement for private medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here, the Board notes that, in addition to relying on the Veteran's own statements, the private physicians based their assessments on long-standing treatment of the Veteran and a review of his pertinent service and post-service records.  Prejean v. West, 13 Vet. App. 444 (2000).  Further, while those physicians declined to provide a detailed rationale for their findings, each demonstrated an understanding of the Veteran's pertinent history, specifically his in-service parachuting trauma, immediate post-service chiropractic treatment, and subsequent diagnoses of lumbar spondylosis and degenerative disc disease.  Additionally, the Board considers it significant that the private physicians were both specialists in the field of orthopedic medicine, which is central to the Veteran's claim.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).

In contrast, the VA clinician who rendered the December 2009 examination report did not specialize in disorders involving the back.  This weighs against the probative value of that clinician's opinion, relative to the findings of the orthopedic physicians.  Id.  Moreover, while the December 2009 VA examiner professed to have reviewed the entire claims file, he did not reconcile his report with the prior medical opinions showing a positive link between the Veteran's low back problems and his active duty.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§3.159(c)(4), 4.1 (2011).  Rather than addressing that clinical evidence, which directly supports the Veteran's claim, the VA examiner relied exclusively on the lack of documented in-service treatment for low back problems.  As noted above, such a lack of documented in-service treatment is not necessarily fatal to a claim for service connection.  Buchanan, 451 F.3d at 1336.  Indeed, that is particularly true when, as in the instant case, the Veteran has provided a plausible explanation for his failure to seek in-service medical care.  Id.  

In any event, the Board notes that, by acknowledging the Veteran's in-service history of parachute jumping, the VA examiner's report echoed the findings of the private orthopedic physicians.  As such, that VA examiner's report is not entirely inconsistent with the private physicians' findings, which the Board has afforded great probative weight.  Moreover, notwithstanding the flaws inherent in that VA examiner's report, the Board finds that an additional opinion is unnecessary with respect to the Veteran's low back claim.  Indeed, while that VA examiner's report overall is inadequate for rating purposes, the private physicians have collectively provided antidotal findings that are sufficient to grant the Veteran's claim.  But see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes a VA examination or etiological opinion, even if not required to do so, an adequate one must be produced). 

Based on the foregoing, the Board finds that the probative and persuasive evidence of record - particularly the opinions rendered by the private orthopedic physicians - shows that the Veteran's current low back disorder is related to his in-service parachute jumping.  Moreover, while mindful of the lack of pertinent treatment records during and immediately following the Veteran's service, the Board finds that he has provided a plausible explanation for why such records no longer exist.  The Veteran also has provided a competent and credible account of low back symptoms persisting since his period of active duty.  Additionally, he has attested to his long-term treatment for such symptoms, which, as a lay person, he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, notwithstanding the lack of contemporaneous medical findings, the Board considers the Veteran's assertions of a continuous low back symptoms since service to be credible based on the corroborative opinion of the November 2007 private orthopedic physician and the absence of any competent contradictory evidence.  See Buchanan, 451 F.3d at 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  That showing of a continuity of low back symptomatology lends additional credence to the Veteran's claim.  Maxson, 230 F.3d at 1332.  Also, his submission of pertinent medical literature, in combination with positive medical nexus opinions, adds further weight to his claim.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In sum, the Board finds the preponderance of the competent and credible evidence is at the very least in equipoise with respect to whether the Veteran's low back problems were incurred in service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53 (1990).




II.  Duties to Notify and Assist 

Under the applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial RO decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Turning first to the Veteran's left ear claim, the Board notes that the RO sent correspondence in August 2008, a rating decision in October 2008, and a statement of the case in January 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudications of the Veteran's claim in the April 2010 supplemental statement of the case.  

As for the duty to assist, the Board notes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  

In this case, all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant VA and private records as well as other pertinent evidence.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to that claim.  

The Veteran has also been provided an opportunity to submit testimony in support of his left ear claim at DRO and Travel Board hearings conducted in November 2009 and August 2011, respectively.  Significantly, he has not contested that any aspect of those evidentiary hearings was inadequate.  As such, the Board finds that the Veteran has been afforded adequate due process in connection with his appeal.  38 C.F.R. § 20.700 (2011)

As a final point regarding the duty to assist, the Board acknowledges that the Veteran has not been afforded a VA examination with respect to his left ear claim.  However, the Board finds that no such examination is required as the competent and credible evidence of record does not show that any left ear hearing loss or related symptoms are related to the Veteran's honorable service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating his left ear claim.

Finally, as for the issue of service connection for a low back disorder, the Board observes that, in light of its decision to grant that claim, a discussion of VA's duties to notify and assist the Veteran is not required.  Indeed, there has been no need for further notification or assistance with respect to the Veteran's low back claim, and he has not been prejudiced by the timely and favorable resolution of that issue.  


ORDER

Entitlement to service connection for a left ear disorder is denied.   

Entitlement to service connection for a low back disorder is granted, subject to the statutes and regulations governing the payment of monetary benefits.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


